In this proceeding under the Land Registration Act, the judge of the superior court did not err in overruling exceptions to the report of an examiner and in entering a decree in accordance with the report.
                        No. 15825. JUNE 10, 1947.
This was a proceeding to register the title to land under the provisions of the Land Registration Act. The petition filed by C. W. Groover named Henrietta Egleston Memorial Hospital as one of the adjoining landowners. The matter was referred to an examiner, who filed his report. Exceptions to this report were filed by Henrietta Egleston Memorial Hospital. The judge of the superior court overruled the exceptions and entered a decree in accordance with the report of the examiner. The exception is to this judgment.
1. The plaintiff in error raises only two questions in this court. It is contended (1) that a certain plat was not admissible in evidence; (2) that, since the findings of the examiner were based upon this plat, the evidence did not authorize the findings.
Was the plat admissible in evidence? The man who made the plat testified to its correctness. True it is he testified that in making the plat he examined the deeds of record and numerous other plats, some of which were not in evidence. It is also true that the plat did not show on its face the angles at which the lines were run. We think that the examination of deeds and other plats of the property to be platted by the author of the plat in question was not objectionable; on the contrary, it was proper. Moreover, two other witnesses, who testified that they were familiar with the property in question and had been for a number of years, testified that the lines as they appeared on the plat in question were correct. We do not think that the mere fact that the degrees at which the lines were run did not appear on the plat made it inadmissible in evidence. There was no error in admitting the plat in evidence.
2. The other contention presented is that the report of the examiner was without evidence to support it. It is contended that the findings were based entirely on the plat referred to in division one of this opinion; that the plat was not admissible in evidence, hence the findings were entirely without evidence to support them. In the first place, we have ruled that the plat was admissible in evidence. The correctness of the line in dispute, as it appeared from the plat, was testified to by two witnesses other than the surveyor who made the plat. Moreover, the examiner testified *Page 329 
that he made a personal inspection of the property and an investigation of his own as to the location of the line in dispute, as he had a right to do. See Ga. L. 1917, p. 116, sec. 20. There was evidence to support the findings of the examiner.
It follows from what has been said above that there was no error in the judgment complained of.
Judgment affirmed. All the Justices concur.